DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stites, U.S. Patent Application No. 2013/0344976, in view of  DiMarco, U.S. Patent Application No. 2006/0178228, and in further view of Ueda et al., U.S. Patent Application No. 2017/0246517.  As to Claims 1, 2, and 5, Stites teaches a golf club comprising a shaft (12), a grip (16), and a head including a main body (body) including a heel, a toe opposite the heel, a striking face, and a rear surface (weight positioning system) opposite the striking face, paragraphs 0006 and 0026.  Stites teaches that the shaft may have a butt end where the grip is attached and a tip end where the head is attached, see Figure 1.  Stites teaches that a weight member (40) may be movably coupled to a rear surface, paragraph 0041.  Stites teaches that the weight member may be fixed at first and second locations along a slot which extends in a heel to toe direction from a low heel position to a high toe position, paragraphs 0037, 0041, 0042, and see Figure 5B, to establish first and second configurations.  As noted in applicant’s specification, a weight member slidable in a slot oriented as disclosed by Stites and in applicant’s Figure 6, provides opportunity to select first and second configurations having differing weight positions in a heel to toe direction while maintaining a substantially neutral swing weight difference and a some shifting of the center of gravity laterally.  Stites teaches that different weight locations determine a club head center of gravity which is a result effective variable because the location of the center of gravity influences shot trajectory, paragraph 0045.  The examiner finds that the lateral difference in weight location between first and second configurations provides a difference in Izz between Izz1 and Izz2 with a minimal difference between SW1 and SW2.  Stites is silent as to numerical value of the difference between Izz1 and Izz2.  DiMarco teaches a golf club head having a body (22) including a movable weight (50), which can be fixed in selected locations between heel-ward and toe-ward positions, altering the center of gravity location, paragraph 0045.  The difference in Izz so provided may be at least 500 g x square centimeters, paragraph 0059.  A second configuration, designated Izz2, may be no more than 1,200 g x square centimeters greater than a first configuration, designated Izz1, paragraph 0059.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Stites with first and second configurations capable of 500 g x square centimeter difference in Izz, and no greater than 1,200 g x square centimeter, as taught by DiMarco to provide Stites with a substantial difference in z-axis moment of inertia between settings of a movable weight to yield the predictable result of facilitating the process of customizing the club head response.  Stites, as modified, does not specify the range for the difference between SW1 and SW2.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a difference between SW1 and SW2 within 1.75 inch-oz (0.75 inch-oz), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller,  105 USPQ 233.  Stites, as modified, discloses the claimed invention except for specifying a loft angle greater than or equal to 40 degrees.  Ueda teaches a similar golf club comprising a loft angle of greater than or equal to 40 degrees, see Abstract.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Stites, as modified, with a loft angle of greater than or equal to 40 degrees, as taught by Ueda, to provide Stites, as modified, with a known substitute club head loft angle. As to Claim 3, Stites teaches a track member and the weight member moves along the track member, paragraph 0007.  As to Claim 4, Stites teaches that the track member may extend substantially in a heel-toe direction, see Figure 5B.   As to Claims 6 and 7, Stites teaches weight member mass at least 5 g and not more than 50 g (at least 15 g and no more than 40 g), paragraph 0058.  As to Claim 8, DiMarco teaches that the weight member may have a density greater than that of the main body, paragraph 0043.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Stites, as modified, with a weight of greater density, as taught by DiMarco, to provide Stites, as modified, with significant mass in a relatively small weight to yield the predictable result of reducing the degree of weight movement required to produce a desired alteration in the center of gravity location.   As to Claim 10, Stites teaches that the weight member may be rotated, paragraph 0043.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stites, in view of DiMarco and Ueda, as applied to claim 1 above, and further in view of Bamber, U.S. Patent Application No. 2021/0001191 and Seluga et al., U.S. Patent No. 8,715,106.  Stites, as modified, substantially shows the claimed limitations, as discussed above.   As to Claim 9, Stites, as modified, is silent as to the weight member comprising first and second materials.  Bamber teaches a similar golf club head comprising a movable weight member on a rear surface of the head, paragraph 0045 and see Figure 3.  Bamber teaches that a portion of a rotatable weight member may comprise a second denser material (higher specific gravity material), paragraph 0072.  It follows that a portion of the weight member may comprise a less dense material, which may be considered to be the first material suggesting that rotation of the weight member may change the weight distribution.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Stites, as modified, with a weight member formed of first and second materials, as taught by Bamber, to provide Stites, as modified, with a weight having portions formed of materials having different densities, to yield the predictable result of accentuating alteration of the weight distribution when the weight is rotated.  Stites, as modified, discloses the claimed invention except for providing that the first and second materials may be on opposite sides such that rotation of the weight member changes a weight distribution in a direction of rotation.  Seluga teaches a weight member (cartridge) having sides (ends) of differing densities, such that rotation (changing orientation) of the weight member changes a weight distribution in a direction of rotation, Claim 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Stites, as modified, with materials of different densities on opposite sides of a weight member, as taught by Seluga, to provide Stites, as modified, with a rotatable weight member configured with different density on opposite ends, to yield the predictable result of changing the weight distribution when the weight member is rotated.


Claims 11-14, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stites.  As to Claims 11 and 12, Stites, together with the cited case law, is applied as in Claim 1, with the same obviousness rationale being found applicable.  Further, Stites teaches that a hosel axis may be considered to exist in alignment with a hosel and that a weight member may be translatable along a rear surface in a direction substantially perpendicular to the hosel axis, paragraph 0042 and  see drawing below.  As to Claims 13 and 14, Stites is applied as in Claims 3 and 4.  As to Claims 16 and 17, Stites is applied as in Claims 6 and 7.  As to Claim 20, Stites is applied as in Claim 10.


    PNG
    media_image1.png
    352
    588
    media_image1.png
    Greyscale

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stites, in view of Ueda as applied to claim 1 above.  Ueda is applied as in Claim 1, with the same obviousness rationale being found applicable.  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stites, in view of DiMarco as applied to claims 1 and 8 above.  DiMarco is applied as in Claim 8, with the same obviousness rationale being found applicable.  
Claim 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stites in view of Bamber and Seluga. As to Claim 19, Bamber and Seluga are applied as in Claim 9, with the same obviousness rationale being found applicable.  
Response to Arguments
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., weight track substantially confined to a virtual plane that is perpendicular to the hosel axis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner maintains the position that prior art teaches a  weight member translatable along the rear surface of the club head in a direction substantially perpendicular to a hosel axis.  The disclosure in prior art of the claimed structural features of the inventive weight track and translating weight member supports a finding of obviousness of the inventive golf club.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.  Further, the examiner notes that a direction of the weight track substantially perpendicular to a hosel axis is conceived as a line denoting the direction, which line may be considered to exist in a virtual plane which is also perpendicular to the hosel axis.
In response to applicant’s argument that the orientation of the club head must be taken into account in order to determine whether the direction of a weight track is substantially confined to a virtual plane perpendicular to a hosel axis, the examiner maintains the position that a loft angle may change without altering the angle between the direction of a weight track and a hosel axis.  The drawing reproduced in the office action depicts a club having a lie angle suggesting a perpendicular relationship between the direction of the track and the hosel axis, which supports the finding of obviousness set forth in the office action.
In response to applicant’s argument that the finding of obviousness is based on hindsight, the examiner maintains the position that the prior art discloses the structural features of the inventive golf club and the claimed range for the difference in swing weight associated with the two positions of the weight member would inherently follow, as discussed above.  
In response to applicant’s argument that the claimed range for the difference in swing weight would not have been obvious to one of ordinary skill in the art, the examiner maintains the position that prior art teaches a weight track oriented as claimed with a weight translatable along the length of the track.  The general conditions of the claim are disclosed, in that the structural features of the claim are present in the prior art.  It follows that selectable positions of the weight member would provide a range of swing weights similar to the claimed range.  Stites teaches positioning the weight member along the track to obtain favorable performance characteristics, see paragraph 0045.  It would have been obvious to one of ordinary skill in the art to optimize performance and the inventive swing weight range would naturally follow.  
In response to applicant’s argument that criticality is established because the prior art does not recognize the advantage of maintaining a consistent swing weight in an adjustable weighted club head, the examiner maintains the position that the structural features, as claimed, are disclosed in the prior art and the record does not include evidence that specifics of structural features differing from the disclosure of prior art result in superior performance attributable to those differing features.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        22 August 2022